Handy, J.,
delivered the following dissenting opinion.
I agree in the conclusion that the judgment should be reversed; but I cannot concur in the view taken by the majority of the court, that, under the averment in the declaration that the defendant had agreed to store the cotton for “ a reasonable reward,” it was not competent to prove that he had agreed to do so for a stipulated sum.
The gist of the action was the violation of the defendant’s duty, to store and keep the cotton according to his contract. It was immaterial, for the purposes of the action, what compensation he was to receive for the service, and whether it was stipulated or not, provided he was to receive a consideration for it. The question was, whether he had failed to perform his contract, to store and keep the cotton, not what particular compensation he was to receive for it; and it is clear that if he was to receive any compensation for it, he is liable for a breach of his contract. The amount of the remuneration to be paid, did not at all affect the defendant’s liability for a breach of his contract; and hence, all that was necessary to be shown was, that a compensation was to be paid; and whether stipulated or not, was wholly immaterial to the action for a breach of his contract, by which the plaintiff lost his cotton. In such cases the rule is well settled, that it is not necessary to specify the amount of remuneration stipulated to be given, and it is sufficient to state in the declaration, that the retainer was “ for certain reasonable reward.” 1 Chitty PI. 296 (8th Amer. edit.)'
But if this objection was available at all, it should have been made on the ground of variance, when the evidence was offered, and it was too late to raise it on motion for a new trial, and after it had been shown by the evidence that the contract was supported by a sufficient consideration. Whitehead v. Gratham, 2 Bing. 464 (9 Eng. C. L. Rep.)